Order entered October 24, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00165-CV

                  ESTATE OF LINDA JEAN WHETSTONE DECEASED

                          On Appeal from the Probate Court No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. PR-17-00142-3

                                           ORDER
       Before the Court is the motion of appellee Nancy Rhodes for an extension of time until

November 21, 2018 to file her brief. Counsel for appellee has also advised the Court that counsel

for appellant does not oppose the motion. Accordingly, we GRANT the motion. Appellee is

ORDERED to file her brief on or before November 21, 2018.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE